Citation Nr: 9928576	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  91-42 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to service connection for residuals of a shell 
fragment wound to the right arm.

Entitlement to service connection for residuals of a shell 
fragment wound to the right knee.


Entitlement to service connection for residuals of a shell 
fragment wound to the back.

Entitlement to service connection for residuals of a left 
elbow injury.


Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a gastrointestinal 
disorder and a kidney disorder as a result of VA treatment in 
April 1989.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1989 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  In that 
rating decision, the RO, among other actions, denied service 
connection for residuals of shell fragment wounds to the 
right knee, right arm and back; and residuals of a left elbow 
injury; as well, the RO denied compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a 
gastrointestinal disorder. 

A hearing was held before an RO hearing officer in December 
1990.  A transcript of the hearing is of record.  

This case was before the Board in February 1992, at which 
time it was remanded by letter to the RO to be held in 
abeyance pending resolution of the VA's appeal in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), in which the 
former United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court), 
invalidated 38 C.F.R. § 3.358(c)(3) which had previously 
governed the adjudication of claims under 38 U.S.C.A. § 1151.  
The Court's decision was affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 5 
F.3d 1456 (Fed.Cir. 1993), and was subsequently appealed to 
the Supreme Court of the United States (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the 
earlier decisions of the Court and the United States Court of 
Appeals for the Federal Circuit.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Supreme Court's decision.  
The Board's stay on the adjudication of claims affected by 
the Gardner decision having been lifted, this case was 
returned to the Board for further consideration of the issue 
of entitlement to benefits under the provisions of section 
1151, as well as for the other issues listed on the title 
page of this decision.  

The Board remanded the case in July 1996 for further 
development of the evidence.  Pursuant to the Board's remand 
order, the RO, among other actions, obtained a medical 
opinion from a VA physician as the etiology of disabilities, 
alleged to have resulted from shell fragment wounds or 
injures sustained in service.  The Board's request for a 
medical opinion served to well-ground the appellant's claims 
with respect to service connection for residuals of shell 
fragment wounds to the right arm, right knee and back, and 
residuals of a left elbow injury.  Further, in its remand 
order, the Board expanded the scope of the section 1151 
issue, to include not only a claim for compensation benefits 
for a gastrointestinal disorder, but a kidney disorder as 
well.  The development requested on remand was completed, and 
the case was returned to the Board for continuation of 
appellate review.

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
appellant's claim for compensation benefits pursuant to 
section 1151 was filed in June 1989.  Accordingly, the claim 
must be adjudicated in accordance with the earlier version of 
38 U.S.C.A. § 1151 and the March 16, 1995 amended 
regulations.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.


FINDINGS OF FACT

1.  The veteran did not sustain a shell fragment wound to the 
right arm during service, and the clinical evidence at the 
current time does not demonstrate residuals of a shell 
fragment wound to the right arm.

2.  He did not sustain a shell fragment wound to the right 
knee during service, and the clinical evidence at the current 
time does not demonstrate residuals of a shell fragment wound 
to the right knee.

3.  He did not sustain a shell fragment wound to the back 
during service, and the clinical evidence at the current time 
does not demonstrate residuals of a shell fragment wound to 
the back.

4.  The evidence indicates that he sustained an injury to the 
left elbow during service and that he has identifiable 
residuals of such injury at the current time.

5.  On April 14, 1989, VA prescribed the veteran Amoxicillin, 
500 mg., 3 times per day, to treat a presumptive urinary 
tract infection.

6.  The veteran developed hemorrhagic colitis and/or 
anaphylactoid purpura, acutely, as a reaction to antibiotic 
therapy.  

7.  Acute hemorrhagic colitis and/or anaphylactoid purpura 
fully resolved shortly after the veteran's hospitalization at 
a private medical facility from April 18, 1989 to April 21, 
1989.

8.  There is currently no demonstrable residual 
gastrointestinal or kidney disorder resulting from 
hemorrhagic colitis and/or anaphylactoid purpura, reactions 
which were produced by the administration of Amoxicillin.


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound to the right arm were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).

2.  Residuals of a shell fragment wound to the right knee 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).

3.  Residuals of a shell fragment wound to the back were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991).

4.  Residuals of a left elbow injury were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).

5.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal 
disorder and a kidney disorder as a result of VA treatment in 
April 1989 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records consist of reports of the veteran's 
entrance and separation physical examinations, as well as a 
chart of his dental treatment.  A preentrance physical 
examination, performed in April 1970, revealed a round scar 
of the left upper back.  The separation physical examination, 
performed in July 1973, is negative for complaints or 
findings of any shell fragment wounds to any portion of the 
body, or of any injuries or disorders of the left elbow.  The 
veteran was not awarded a Purple Heart.  Service department 
personnel records do not reflect any wounds received in 
action.

A review of the record discloses that the veteran was 
afforded an Agent Orange examination by VA on April 14, 1989.  
The veteran provided a history of having experienced diarrhea 
for the past several years.  He also indicated that he had 
sustained shell fragment wounds in service.  On examination, 
it was noted that the veteran had shrapnel scars and foreign 
bodies around both knees.  Urinalyses twice confirmed the 
presence of some red and white blood cells in the urine, and 
a laboratory study showed an elevated creatinine level.  The 
veteran was prescribed Amoxicillin, 500 mg., 3 times per day, 
for a presumed urinary tract infection.  The diagnoses 
included chronic loose stool; and shrapnel scars of the left 
shoulder, right abdomen and both knees.

On April 18, 1989, the veteran presented at Aroostook Medical 
Center, complaining of abdominal pain and bloody diarrhea.  
He gave a history of having experienced loose bowels since 
about 1972.  Acute changes of hemorrhagic colitis were shown 
by colonoscopy.  It was indicated that an allergic reaction 
to an antibiotic had to be considered as a cause of the 
veteran's colitis; other etiologies for inflammatory bowel 
disease were considered to be relatively minimal.  At 
discharge from the hospital on April 21, 1989, the veteran 
was reported to be much better; he had little or no abdominal 
pain and no rectal bleeding.  The diagnosis was antibiotic 
(Amoxicillin) related colitis.

When the veteran was evaluated at a VA outpatient facility in 
June 1989, it was noted that he had microscopic hematuria.  A 
urinalysis showed that he continued to have a few red blood 
cells in the urine; creatinine levels were now within the 
normal range; the kidneys were within normal limits to 
ultrasound examination.  No diagnosis was rendered, and no 
specific organic disorder of the kidneys was identified.  
Subsequent outpatient treatment entries, dated from June 1989 
to August 1989, reflect that the veteran's history of having 
experienced a reaction to Amoxicillin, administered in April 
1989 for a presumed urinary tract infection.  He indicated 
that he continued to experience various problems since the 
Amoxicillin reaction, including joint pain and muscle 
twitching.  A urogram in August 1989 revealed that the 
ureters were of normal course and character, with no evidence 
of obstruction.  No filling defects were identified.

Of record is a July 1989 report from the chief of staff of a 
VA medical facility.  The physician stated that he had 
reviewed the veteran's records.  His narrative follows.  A VA 
Agent Orange examination was performed on April 14, 1989, at 
which time the veteran gave a history of chronic loose stools 
and was found to have 0-3 WBC, 10 RBC, and bacteria in his 
urine, with a serum creatinine level of 1.7 ml percent.  A 
urinalysis was repeated that same day with essentially the 
same results.  A provisional diagnosis of urinary tract 
infection was made and the veteran was started on 
Amoxicillin.

The narrative continues by noting that, four days later 
(April 18, 1989), the veteran developed abdominal cramps and 
diarrhea with some bleeding.  He was admitted to a non-VA 
medical facility where he underwent a colonoscopy.  The 
diagnosis was hemorrhagic colitis.  The assessment was that 
the veteran's hemorrhagic colitis could have been a reaction 
to the antibiotic, but could also have been due to other 
causes.  He was treated nonspecifically, improved, and was 
discharged several days later.  Since then, the veteran had 
been seen several times at a VA outpatient clinic; his 
urinalysis had continued to show a few red blood cells, but 
his creatinine level had been normal, at approximately 1.2 ml 
percent.

In the physician's opinion, the episode of bloody diarrhea 
had to be considered a reaction to the Amoxicillin.  The 
reaction was more severe than would normally be expected with 
that particular drug, and thus one might wonder about a 
preexisting bowel problem, as was suggested by his history of 
chronic, loose bowel movements.  The physician pointed out 
that there did not seem to be any evidence of residual 
damage, nor would he expect any.  He added two additional 
comments.  First, reactions, such as probably occurred in the 
veteran's case, were well-recognized as being caused by 
almost any antibiotic, although such reactions were not 
common.  Second, the advisability of starting treatment on 
any asymptomatic patient with white cells and bacteria in the 
urine, as was done in this instance, was controversial, with 
probably about an equal number of experts doing, or 
recommending what was done, while the others would await more 
definitive studies.  The physician's report makes no 
reference to kidney disorders stemming from VA treatment 
rendered on April 14, 1989.

VA x-ray examinations were performed on July 6, 1989.  Bony 
structures and soft tissue of the left elbow were intact.  
The right knee joint space was narrowed somewhat medially.  
Some pointing of the intercondylar eminences was observed.  
No effusions were seen.  The bony structure appeared to be 
otherwise intact.  No foreign bodies were detected.  The 
impression was minimal osteoarthritis.

Of record is an August 9, 1989 redictation of a report of a 
VA examination performed on July 5, 1989.  On examination, 
the veteran referred to injuries sustained by incoming rounds 
in February 1972.  Currently, he had no complaints involving 
a right volar wound.  He was now symptom-free with respect to 
a piece of shrapnel which had been removed from behind the 
left shoulder.  He reported generalized, intermittent 
soreness of the right knee.  Physical examination disclosed a 
scar over the distal radius on the right.  The veteran also 
had a bulky scar over the posterior axillary area on the 
left.  Also noted were scars, one just above and one just 
below the right patella.  The veteran gave a history of 
having sustained left elbow injury during 1972 when he was 
struck on the elbow by a sledge hammer; the blow had not 
resulted in fracture.  Ever since the injury, he had 
experienced stiffness and pain down the forearm and hand.  
Physical examination revealed some tenderness between the 
lateral epicondyle and the olecranon of the left elbow.  
Otherwise, the examination was normal, without any signs of 
inflammation or deformity.  The diagnoses included residuals 
of fragment wounds, right knee, right arm and back; and left 
elbow injury, with pain radiating down forearm and hand.  

According to the redictated report, the examiner had 
recommended that the veteran have x-rays of the right knee 
and left elbow to further clarify the picture.   The 
examiner's report concludes by stating that it was based on 
fairly complete hand written notes, but that the redictation 
could be considered only about 90 percent as good as the 
original dictation prepared at the time the examiner saw the 
veteran.

A May 1990 VA outpatient treatment entry reflects the 
veteran's report of symptoms of numbness and tingling of the 
hands and feet.  Provisional diagnoses were questionable 
peripheral neuropathy; bilateral carpal tunnel syndrome.  In 
July 1990, nerve conduction studies of the right and left 
median nerves, the right ulnar nerve, and the right peroneal 
nerve were normal.

A hearing was held before an RO hearing officer in December 
1990.  In testimony, the veteran claimed that he sustained 
multiple shrapnel wounds when his compound in Vietnam was hit 
by about 125 rockets.  He reported that he underwent surgery 
during service in 1973 to remove scar tissue from a shrapnel 
wound to the back.  He claimed that he injured his left elbow 
during service when it was struck by a sledge hammer, and 
asserted that he continued to experience residual sharp pain, 
extending from the elbow to the fingertips.  He remarked that 
no bones were broken at the time he sustained left elbow 
trauma.  He stated that, during 1989, a VA physician 
prescribed Amoxicillin because of bacteria in the urine.  He 
claimed that he began bleeding internally from the intestines 
because of an excessively high dose of Amoxicillin.  He 
asserted that, as a reaction to the Amoxicillin, he developed 
severe abdominal pain and diarrhea; that he began passing 
blood in his stool and urine; and that he had to be rushed by 
ambulance to a hospital emergency room, where his private 
physician admitted him because of severe dehydration and 
severe abdominal pain.  Subsequent statements in support of 
the veteran's claims were to essentially the same effect as 
the above-referenced testimony.

Associated with the claims folder are copies of a pharmacy 
receipt for a prescription for Amoxicillin and a copy of a 
package insert from a vial of Amoxicillin.  The prescription 
receipt, dated April 14, 1989, shows that the veteran was 
prescribed one capsule of Amoxicillin, 500 mg, three times 
per day.  The package insert informs that the usual adult 
dosage of Amoxicillin is 250 mg., every 8 hours; in addition, 
it advises the administration of 500 mg of Amoxicillin, every 
8 hours for adults, in the case of severe infections.  
Further, the package insert notes that nausea, vomiting and 
diarrhea are recognized as adverse gastrointestinal reactions 
to the administration of Amoxicillin.  

A VA examination to evaluate scars was performed in February 
1997.  The veteran reported that he sustained injuries in 
Vietnam in January or February 1972 during a rocket attack.  
He indicated that he was running at the time of the attack: 
he was unsure if his injuries had resulted from shrapnel 
fragments or from lacerations sustained in a fall.  He 
related that he had received dressings for various injuries, 
to include wound care of the both anterior knees, left 
posterior shoulder and left medial forearm.  He remarked that 
the left elbow injury had occurred in Vietnam during January 
1972, when he was struck on the left elbow by another 
serviceman, wielding a sledge hammer, while they were working 
on a fence.  The veteran stated that, following trauma, the 
injured area became numb and the elbow developed marked 
swelling; now, on rare occasions, he experienced a shock-like 
pain which radiated down his forearm into all of the digits 
except for the two smallest ones.


Clinical inspection disclosed that the left elbow had full 
extension and full flexion.  Forearm rotation was not 
impaired.  The olecranon process was slightly enlarged and 
slightly tender.  Scars were seen over the right distal 
forearm; left posterior shoulder, just above the posterior 
axillary fold; and over each knee.  The examiner commented 
that a scar of the back was actually behind the left 
shoulder.  X-rays of the left elbow and right forearm did not 
reveal any evidence of retained metallic fragments.  The 
impressions included status post contusion of the left elbow; 
and status post multiple shell fragment wounds, both anterior 
knees, right forearm and left posterior shoulder.

A VA nephrological examination was performed in February 
1997.  The examiner recounted the history of the veteran's 
treatment at a VA medical facility, on April 14, 1989, where 
he was prescribed Amoxicillin after it was determined that he 
apparently had microscopic, painless hematuria.  The veteran 
stated that he not been informed of having hematuria prior to 
April 14, 1989.  The examination report goes on to state 
that, about three days after the onset of Amoxicillin 
therapy, the veteran developed bloody diarrhea and was 
hospitalized.  Hospitalization led to a diagnosis of 
"pseudomembranous" colitis, which was felt to be a 
complication of the Amoxicillin therapy.  He eventually 
recovered from the bout of bloody diarrhea and hematuria, and 
had subsequently had no problem with recurrent diarrhea or 
with known hematuria.  


The report of the nephrology specialist goes on to state that 
ultrasound, performed subsequent to the episode of bloody 
diarrhea, revealed no evidence of a renal cyst.  A serum 
creatinine level of 1.9 had been obtained during the episode 
of diarrhea; a subsequent serum creatinine level was 1.2.  
The veteran denied a history of dysuria, frequency or 
urgency.  There had been no history of hesitancy or 
dribbling, nor a history of any noted hematuria; he had never 
been told of hematuria on any of the urinalyses or blood 
studies performed during the years subsequent to treatment 
rendered in April 1989.  According to history, the veteran 
had been running four miles per day and doing weightlifting 
during the week immediately preceding his urinalyses.

The examiner conducted a general physical examination.  As 
well, the examiner performed a urinalysis, which showed a pH 
of 5, and no protein or blood; microscopic examination of the 
spun urine sediment revealed a rare white blood cell and rare 
red blood cell, but no cast or crystals were seen.  The 
primary impression was painless microscopic hematuria of 
uncertain origin, on a routine Agent Orange examination in 
April 1989.  The physician listed the following as 
considerations to explain the veteran's hematuria:  essential 
hematuria associated with exercise, or less likely, a focal 
glomerulitis.  

The Board's July 1996 remand order sought clarification as to 
whether renal disease had preexisted the veteran's treatment 
by VA on April 14, 1989.  The nephrologist responded as 
follows:  "I was asked to determine if the patient had any 
evidence of renal disease that preceded his treatment with 
Amoxicillin and it does appear he had mild painless 
microscopic hematuria that preceded the use of Amoxicillin."  
Further, it was observed that there was no current evidence 
of chronic renal disease; additionally, that there was no 
evidence that the Amoxicillin caused the veteran's initial 
hematuria nor caused any lasting chronic problem with renal 
disease.  During the time of the veteran's hospitalization, 
when he had the bloody diarrhea, he had mild elevation of his 
serum creatinine and his BUN, consistent with dehydration and 
prerenal azotemia, and this was probably not a result of any 
direct renal damage from the Amoxicillin.  The examiner 
commented that it certainly appeared that what the veteran 
had experienced in April 1989 was essential hematuria that 
resulted in a physician treating him for what was thought to 
be a urinary tract infection, but was probably not; this had 
led to the development of "pseudomembranous" colitis and a 
hospitalization.

A VA gastrointestinal examination was performed in February 
1997.  The physician observed that the veteran was evaluated 
for renal disease, as well as non-specific gastrointestinal 
symptoms; he had a current weight of 218 pounds, maximum 
weight in the past of about 220 pounds.  According to the 
examiner's review of the veteran's medical chart, there had 
been no blood studies, since 1990, to indicate whether or not 
the veteran was anemic.  Currently, the veteran had no joint 
problems; he was not malnourished; he did not have nausea.  
He had occasional loose bowel movements without any problem, 
and he did not specifically complain of loose bowel movements 
currently.  There had been no recent bowel disturbance and no 
significant complaint of abdominal pain.

The examiner referred to diagnostic and clinical test results 
following the veteran's workup in 1989 for an illness 
associated with an anaphylactoid purpura which was 
associated, temporally, with administration of Amoxicillin 
and resolved with withdrawal of that agent.  Presently, the 
veteran had no skin lesions and only minimal acne-like 
furuncles.  The assessment was that the veteran had 
experienced anaphylactoid purpura, associated with drug 
administration and manifested as an illness of the 
gastrointestinal tract in the past, but not a problem at this 
time.

The narrative continues by noting that laboratory studies, 
obtained by consulting the medical chart, revealed a 
hematocrit of 22, which was minimally elevated; otherwise, 
hematocrit and complete blood count were within normal 
limits.  The veteran had elevated AST at 65, with the limit 
of normal being 60; CPK level was 220, with a normal upper 
limit of 202.  These elevations were not considered to be of 
great clinical significance.  The examiner concluded by 
observing that there did not appear to be significant 
gastrointestinal symptomatology currently.  

The Board's July 1996 remand order sought clarification as to 
whether gastrointestinal disease had preexisted the veteran's 
treatment by VA on April 14, 1989.  The gastrointestinal 
specialist's opinion does not address that inquiry.

Addenda, dated in March 1998 and in August 1998, were 
provided by the VA physician who conducted the examination 
for scars, performed in February 1997.  The examiner was 
responding to the RO's request for clarification as to the 
etiology of several of the scars described in February 1997.  
He again noted the veteran's statement that multiple 
lacerations and injuries suffered in Vietnam could have been 
either shell fragment wounds or simply lacerations.  The 
examiner reiterated that x-rays of the right forearm had not 
shown the presence of retained foreign bodies.  Additionally, 
subsequent x-rays of the left shoulder and both knees had not 
shown the presence of retained foreign bodies.  

II.  Legal Analysis


The Board notes that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  In this 
regard, the Board notes that the RO has twice contacted the 
National Personnel Records Center, and it has been determined 
that there are no additional service medical records.  In 
addition, service personnel records, at first unavailable, 
were obtained after the Board remanded the case to the RO for 
further evidentiary development.  

A.  Service Connection for Residuals of Shell Fragment Wounds 
to the Right Arm, Right Knee, and Back and Residuals of a 
Left Elbow Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

The appellant asserts that he sustained shell fragment wounds 
to the right arm, right knee, and back/shoulder during a 
rocket attack while he was stationed in Vietnam.  The record 
discloses that the veteran was not awarded a Purple Heart, 
the award given for wounds received in action.  Although he 
now claims that he sustained multiple shrapnel wounds during 
early 1972, the Board finds it noteworthy that the veteran 
did not report any such wounds when he was examined in mid-
1973 for separation from service.  

The Board has taken note of the redictated report of a July 
5, 1989 VA examination which included a diagnosis of 
residuals of shell fragment wounds to the right knee, right 
arm and back; and a diagnosis of residuals of a left elbow 
injury.  The Board finds it noteworthy that, on July 6, 1989, 
x-ray examination of the right knee, reputedly one of the 
sites of a shell fragment wound, showed no retained foreign 
bodies.  The redictated report indicates that the examiner, 
on July 5, 1989, had suggested obtaining x-rays of the right 
knee to further clarify the diagnostic picture.  It appears, 
then, that the examiner had not, in fact, reviewed the 
results of the x-ray examinations, even when the redictated 
report was prepared on August 9, 1989. 

A longitudinal review of the record supports the conclusion 
that the diagnosis of shrapnel wound residuals, listed on the 
redictated report of the July 5,1989 examination, relied 
primarily on the veteran's history, coupled with physical 
examination findings of scars on various parts of the body to 
which the veteran ascribed shrapnel wounds.  Clearly, the 
diagnosis was not informed by a review of available x-ray 
findings with respect to the right knee.  

The February 1997 VA examination of scars was scheduled 
pursuant to the Board's remand seeking medical opinion as to 
the presence or absence of any disorder stemming from claimed 
inservice shell fragment wounds of the right arm, right knee, 
and back/left shoulder.  The examiner emphasized the 
veteran's acknowledgment that current scars were as likely to 
have resulted from lacerations sustained in a fall, during a 
rocket attack, as to have resulted from shell fragment wounds 
sustained during the rocket attack.  The examiner 
specifically noted the absence of any x-ray evidence of 
retained shrapnel fragments of the right forearm, left 
shoulder and either knee.  


Evidence favorable to the claims for service connection for 
shrapnel wound residuals consists primarily of the veteran's 
statements and testimony, as well as the report of the July 
5, 1989 clinical examination, a medical record which the 
Board finds to be of little probative value, for reasons 
discussed above.  The evidence unfavorable to the claims for 
service connection for shrapnel wound residuals consists 
primarily of service medical records which are silent for the 
claimed shell fragment wounds, as well as reports of x-ray 
examination of the right knee, right forearm and back, all of 
which are negative for any retained shrapnel fragments.  
Here, the evidence unfavorable to the claims outweighs that 
which is favorable to the claims.

Evidence favorable to the claim for service connection for 
residuals of a left elbow injury consists primarily of the 
veteran's statements and testimony, as well as clinical 
findings on VA examinations in July 1989 and in February 1997 
of slight tenderness and enlargement of the left elbow.  
Examiners have attributed clinical findings to old contusion 
or injury of the left elbow.  Evidence unfavorable to the 
claim for service connection for residuals of a left elbow 
injury consists primarily of service medical records which 
are silent for the claimed sledgehammer injury, as well as 
reports of x-ray examinations of the left elbow which are 
unremarkable for signs of remote trauma.  However, the 
veteran, in testimony, specifically denied that the left 
elbow injury had produced fracture.  On balance, the Board is 
persuaded that evidence favorable to the claim for service 
connection for residuals of a left elbow injury/contusion 
outweighs that which is unfavorable to the claim.



B.  Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151 
for a Gastrointestinal Disorder and a Kidney Disorder as a 
Result of VA Treatment in April 1989

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1).  38 C.F.R. § 3.358 (c)(3) (1998) now 
provides as follows:


Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

The appellant asserts that he developed internal bleeding 
involving the stomach and intestines, as well as bleeding 
from a kidney, as a result of treatment rendered at a VA 
medical facility on April 14, 1989.  At the outset, the Board 
notes that the amended regulation, which is based on the 
above-cited judicial decisions and remains applicable in this 
case, does not require negligence, fault or accident as a 
prerequisite to the grant of compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria applicable to the disposition of this appeal still 
require an evidentiary showing that the veteran has 
additional disability resulting from VA treatment.

Here, the medical evidence demonstrates that the veteran had 
microscopic traces of blood in the urine (hematuria) when he 
presented at a VA medical facility on April 14, 1989.  He was 
begun on Amoxicillin, an antibiotic administered for what was 
presumed to be a urinary tract infection.  In statements 
obtained for treatment purposes on April 14 1989, the veteran 
referred to a problem of loose bowel movements which 
reportedly been present for several years.  The presence of 
gastrointestinal symptoms and of microscopic hematuria point 
to the possibility that a chronic gastrointestinal disorder 
and chronic renal disorder preexisted VA treatment rendered 
on April 14, 1989.  

Here, however, no VA medical specialist has definitively 
linked the veteran's history of diarrhea to a preexisting 
chronic gastrointestinal disorder.  In this regard, the Board 
notes that a VA specialist, who provided a medical opinion in 
July1989, commented that, "one might wonder about a 
preexisting bowel problem," in view of a history of chronic, 
loose bowel movements.  The language of the July 1989 VA 
specialist's report is too ambiguous to rule in or rule out 
the presence of a preexisting gastrointestinal disorder, when 
the veteran presented at a VA medical facility on April 14, 
1989.  Moreover, subsequent medical opinion does not clarify 
this ambiguity.  Furthermore, a nephrology specialist implied 
that the presence of microscopic hematuria on April 14, 1989, 
was much more likely the result of the waste products of 
vigorous exercise than the result of any chronic kidney 
disorder; at the same time, however, the examiner's remarks 
pointed to the remote possibility of a preexisting chronic 
renal disorder, identified as focal glomerulitis.  In sum, 
the nephrologist's remarks suggest, but do not verify that 
microscopic hematuria was indicative of preexisting renal 
disease.  


In all, then, the record neither proves nor disproves that 
the veteran had any chronic gastrointestinal or kidney 
disorders which preexisted his treatment by VA on April 14, 
1989.  Accordingly, the Board's decision will address whether 
any disability of the gastrointestinal tract or the kidneys 
resulted from antibiotic therapy provided by VA on April 14, 
1989.

As to a gastrointestinal disorder, VA medical specialists, 
who have reviewed the veteran's medical records, have 
determined that Amoxicillin, which VA prescribed for a 
presumptive urinary tract infection, in fact, produced an 
acute gastrointestinal reaction, identified by one specialist 
as hemorrhagic colitis, and by another specialist as 
anaphylactoid purpura.  Whether labeled as hemorrahgic 
colitis or anaphylactic purpura, the gastrointestinal 
symptomatology was sufficiently severe that the veteran 
required a hospital stay for several days at a non-VA medical 
facility from April 18, 1989 to April 21, 1989.  


However, a VA specialist, who reviewed the record in July 
1989, a few months after VA treatment on April 14, 1989, 
determined that acute gastrointestinal symptomatology, which 
was apparently produced by the administration of Amoxicillin, 
had fully resolved.  Furthermore, a second VA specialist, who 
reviewed the record more recently, in February 1997, also 
attributed the veteran's acute gastrointestinal 
symptomatology to VA treatment; however, again, no 
demonstrable aftereffects of the gastrointestinal reaction, 
manifested during April 1989, were then identified.  A 
longitudinal review of the record demonstrates that the 
administration of Amoxicillin, prescribed on April 14, 1989, 
for a presumed urinary tract infection resulted in an acute 
gastrointestinal reaction.  However, the evidence in its 
entirety does not establish that the veteran has any current 
disability of the gastrointestinal tract resulting from 
antibiotic therapy provided by VA on April 14, 1989.

The Board has considered a copy of the package insert from 
the manufacturer of Amoxicillin.  The package insert 
indicates that diarrhea is a recognized gastrointestinal 
reaction from the administration of Amoxicillin.  As 
previously discussed, the Board does not dispute the 
veteran's assertion that VA treatment caused an acute 
gastrointestinal reaction.  However, to the extent that this 
evidence was submitted to support the assertion that VA 
treatment produced chronic gastrointestinal disability, in 
this particular veteran's case, that assertion is simply not 
substantiated by the medical evidence.  


As to a kidney disorder, a VA medical specialist, who 
reviewed the veteran's medical records, specifically stated 
that the administration of Amoxicillin did not cause the 
veteran's microscopic hematuria, nor did it produce any 
chronic renal disease.  Further, the specialist explained 
that mildly elevated BUN (blood urea nitrogen) and serum 
creatinine, noted during hospitalization in April 1989, 
represented a transient reaction to dehydration/depleted 
fluid volume during the acute gastrointestinal reaction, 
rather than to chronic renal disease stemming from the 
administration of Amoxicillin.  The February 1997 report from 
that specialist emphasizes that the veteran does not 
currently have any chronic renal disease.  A longitudinal 
review of the evidence does not establish that the veteran 
has any disability of the kidneys resulting from antibiotic 
therapy provided by VA on April 14, 1989.

As to all issues on appeal, other than service connection for 
residuals of a left elbow injury, the Board concludes that 
there is not an approximate balance of positive and negative 
evidence, so as to warrant application of the doctrine of 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for residuals of a shell fragment wound to 
the right arm is denied.

Service connection for residuals of a shell fragment wound to 
the right knee is denied.

Service connection for residuals of a shell fragment wound to 
the back is denied.

Service connection for residuals of a left elbow injury is 
granted.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a gastrointestinal disorder and a 
kidney disorder as a result of VA treatment in April 1989 are 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

